                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    FORT SMITH DIVISION

INETTA M. FRYAR                                                                                  PLAINTIFF

        v.                                  CIVIL NO. 2:18-cv-2105-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration 1                                                                 DEFENDANT

                                           FINAL JUDGMENT

        This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

her applications for Disability Insurance Benefits and Supplemental Security Income. The parties

have consented to entry of final judgment by the United States Magistrate Judge under the

provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Eighth Circuit.

The Court, having reviewed the record, the administrative transcript, the briefs of the parties, the

applicable law, and the parties having presented oral argument, finds as follows, to-wit:

        For the reasons announced by the Court on the record on June 13, 2019, the Court finds

that the decision of the Commissioner of Social Security is supported by substantial evidence, and

the same is hereby affirmed.

        IT IS SO ORDERED this the 14th day of June, 2019.

                                                             /s/ Mark E. Ford
                                                             HON. MARK E. FORD
                                                             UNITED STATES MAGISTRATE JUDGE




1
 On June 4, 2019, Andrew M. Saul was confirmed as the Commissioner of the Social Security Administration.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
Commissioner Nancy A. Berryhill as the defendant in this suit.
